Citation Nr: 1330012	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  10-14 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral vascular disease (PVD) to include as secondary to service connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from February 1966 to February 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In written argument dated in May 2010, the Veteran's accredited representative indicated that the Veteran wished to present testimony before the Board.  Thereafter, in written argument dated in July 2010, the accredited representative indicated that the Veteran does not wish to have a Board hearing.  Accordingly, the hearing request is considered withdrawn.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, a remand is necessary in this case for further medical inquiry and to obtain any additional relevant records.

In a September 2009 statement from Dr. Dimarco, he notes that he plans to check up on the Veteran's progress with the patent bypass graft every 6 months.  There are no medical records from Dr. Dimarco associated with the case file after May 2008.  In addition, the July 2008 VAX examiner noted that Dr. Ahmed is the Veteran's primary care physician who also treats the Veteran's diabetes mellitus.  The most recent record of treatment from Dr. Ahmed is June 2008.  As the record indicates that both doctors may be actively treating the Veteran for PVD, and the records may be relevant to the instant claim, the Board finds it necessary to remand to obtain the records.  

The Board also finds further medical inquiry necessary.  At the July 2008 VAX, the examiner opined that the Veteran's PVD was less likely as not the result of his controlled diabetes.  However, the examiner does not address whether the PVD was aggravated by the service connected diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439(1995)(service connection available where a Veteran's non service connected disability is aggravated by his service connected disability).  Therefore, the Board finds that the July 2008 VA examination is inadequate for adjudication purposes and remands for a new examination to address all theories of entitlement.  

In the July 2008 examination, the examiner noted that the Veteran was receiving benefits from the Social Security Administration (SSA).  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  On remand, the Veteran should be asked to clarify whether he was in receipt of disability benefits or retirement benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Drs. Dimarco and Ahmed, as well as any other records, not already of record, that are relevant to his claim.  

2.  The Veteran should also be asked to clarify whether he was the recipient of SSA disability benefits.  If so, attempt to obtain records directly from SSA pertaining to any adjudications of disability benefits and the medical records considered by the agency. 

3.  If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After the development requested above is complete, schedule the Veteran for a VA examination to evaluate his claim of service connection for peripheral vascular disease.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

a.  Whether it is as least as likely as not (a probability of 50 percent or greater) that the Veteran's peripheral vascular disease began in or is related to service.  Please provide a complete explanation for the opinion.

b.  Whether it is as least as likely as not that the Veteran's peripheral vascular disease was caused by his service connected diabetes mellitus.  Please provide a complete explanation for the opinion.

c.  Whether it is as least as likely as not that the Veteran's peripheral vascular disease is aggravated (i.e., worsened) beyond the natural progress by his service connected diabetes mellitus.  Please provide a complete explanation for the opinion. 

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's PVD found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service connected diabetes mellitus.  

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

